UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
MARISELA FLORES GARCIA, on behalf of                                    3/30/20
herself and all other similarly situated,
                                                     19-CV-9482 (PAE) (BCM)
               Plaintiff,
                                                     ORDER
       -against-

GROCERY-TAQUERIA MEXICANA
CORP., RAUL SAAVEDRA MORENO, and
ANA MARIA PANTLE PALMA,

               Defendants.

BARBARA MOSES, United States Magistrate Judge.

       It appears to the Court that plaintiff effected service of the summons and complaint on all

defendants on January 10 and 11, 2020. (Dkt. Nos. 13-15.) Defendants' deadlines to answer or

otherwise respond to the complaint were January 31, 2020 (for defendant Grocery-Taqueria

Mexicana Corp.) and February 3, 2020 (for defendants Raul Saavedra Moreno and Ana Maria

Pantle Palma). Fed. R. Civ. P. 12(a)(1)(A)(i). No defendant has answered or otherwise appeared.

       It is hereby ORDERED that, no later than April 10, 2020, plaintiff shall file a status letter

updating the Court on the present status of the case, including whether she intends to move for a

default judgment.

       Plaintiff is directed to serve a copy of this Order on each defendant at that defendant's last

known address, by U.S. Mail, and to file proof of such service.

Dated: New York, New York
       March 30, 2020
                                              SO ORDERED.



                                              ________________________________
                                              BARBARA MOSES
                                              United States Magistrate Judge
